IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10877
                         Conference Calendar



LARRY KANE JOHNSON,

                                          Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; JOHN
GILBERT, Regional Director; DOYLE MCELVANEY, Warden,
Head Warden; EMILY L. BOND; Assistant Warden;
GREGORY OLIVER, Major; R. PERSON, Food Service Manager,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:00-CV-74-C
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Larry Kane Johnson, Texas prisoner number 577737, appeals

from the district court's denial of his motion for temporary

restraining order and preliminary injunction.   To the extent that

Johnson's motion asked for a temporary restraining order, we lack

appellate jurisdiction to review the district court's order.      See

Faulder v. Johnson, 178 F.3d 741, 742 (5th Cir.), cert. denied,

527 U.S. 1018 (1999) .   To the extent that Johnson sought a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10877
                                -2-

preliminary injunction, we review the magistrate judge's order

for abuse of discretion.   See White v. Carlucci, 862 F.2d 1209,

1211 (5th Cir. 1989).

     Johnson argues that he adequately proved an irreparable

injury because the denial of constitutional rights is an

irreparable injury as a matter of law.    Johnson's allegation that

he was denied one meal during his religious observation of

Ramadan fails to show that his injury was occurring at the time

he sought relief or that his rights to religious observation in

the future are sufficiently threatened to warrant a preliminary

injunction.   See Elrod v. Burns, 427 U.S. 347, 374 (1975)

(preliminary injunction may be appropriate because injury was

both threatened and occurring at time respondent sought relief).

     AFFIRMED.